          Case 1:19-cr-00012-TC Document 1 Filed 01/30/19 Page 1 of 2




JOHN W. HUBER, United States Attorney (No. 7226)
ISAAC C. WORKMAN, Assistant United States Attorney (14031}
DEE W. SMITH, Special Assistant United States Attorney (8688)
Attorneys for the United States of America
111 South Main Street, Suite 1800                                                     I: 02
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
                                                                  '   '   -- -.- ..




                     IN THE UNITED STATES DISTRICT COURT

                     DISTRICT OF UTAH, NORTHERN DIVISION



  UNITED STATES OF AMERICA,                         INDICTMENT

                     Plaintiff,                     VIOLATION:

  vs.                                               COUNT 1: 21 U.S.C. § 841(a)(l),
                                                    Distribution of a Controlled
  FELISHA RENEE VALBRO,                             Substance,

                     Defendant.                     COUNT 2: 18 U.S.C. § 922(g)(3) -
                                                    Unlawful User in Possession of a
                                                    Firearm.

                                                         Case: 1: 19-cr-00012
                                                         Assigned To : Campbell, Tena
        The Grand Jury charges:                          Assign. Date : 1/30/2019
                                                         Description: USA v. Valero
                                       COUNT I
                                  21 U.S.C. § 84l(a)(l)
                           Distribution of Methamphetamine

        On or about September 6, 2018, in the Northern Division of the District of Utah,

                              FELISHA RENEE VALERO,

the defendant herein, did knowingly and intentionally distribute 5 grams or more of

actual Methamphetamine, a Schedule II controlled substance within the meaning of 21
         Case 1:19-cr-00012-TC Document 1 Filed 01/30/19 Page 2 of 2




U.S.C. § 812; all in violation of 21 U.S.C. § 84l(a)(l) and punishable pursuant to 21

U.S.C. § 841(b)(l)(B).


                                     COUNT II
                                18 u.s.c. § 922(g)(3)
             (Unlawful User in Possession of a Firearm and Ammunition)

       On or about September 20, 2018, in the Northern Division of the District of Utah,


                             FELISHA RENEE VALERO,


the defendant herein, being an unlawful user of and addicted to a controlled substance,


did knowingly possess in and affecting interstate commerce a firearm, to wit: a Taurus


.357 Magnum revolver; in violation of 18 U.S.C. § 922(g)(3).




                                   A TRUE BILL:


                                            r~r
                                   FOREPERSON of the GRAND JURY




JOHN W. HUBER
United States Attorney




DEEW. SMITH
Special Assistant United States Attorney
